Judgment reversed on the law and facts, with costs, and complaint dismissed, with costs. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur. Findings of fact IV, V, VI, VII, VIII, IX, IX (two are numbered IX) and X contained in the decision are reversed. The court makes new findings that the so-called contract for the purchase of lots numbered 205 and 206, signed and executed on or about May 5, 1927, is void because of false and fraudulent representations made by plaintiff’s assignor Helmolt, president of the corporation National City Builders, that he would cancel a contract which the defendant had made to purchase lots 217 and 218 of the same tract. He then had no interest in the contract and no power to cancel.